Citation Nr: 0019602	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  94-44 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from June 1966 to June 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in part of which the 
regional office (RO) denied entitlement to service connection 
for PTSD.  This matter was remanded to the RO in March 1997 
with instructions to the RO to obtain medical records.  The 
matter was remanded again in January 1999 for additional 
development, including an attempt by the RO to verify the 
stressors to which the veteran has claimed he was exposed 
active service in Vietnam during the Vietnam Era.  The RO 
also obtained treatment records and service personnel 
records.  Also, a VA neuropsychiatric examination was 
conducted.


FINDINGS OF FACT

1.  A current diagnosis of PTSD is reflected in the report of 
VA examination conducted in August 1999, and in the reports 
of VA outpatient treatment.

2.  During the Vietnam Era, the veteran served as a Marine in 
a supply unit with a military occupational specialty (MOS) as 
general warehouseman; he was stationed at Da Nang.

3.  The current record does not show that the veteran was 
engaged in combat, and the veteran was not the recipient of 
the any of the awards, medals or citations indicative of 
combat service.

4.  The veteran's alleged stressors have not been 
independently verified and cannot be so verified based on the 
information currently in the record.



CONCLUSION OF LAW

PTSD was not incurred in, aggravated by, or otherwise result 
from active service.  38 U.S.C.A. §§ 1110, 1107, 7104 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).

The veteran contends that he has current disability from PTSD 
as a result of exposure to stressors while serving in Vietnam 
during the Vietnam Era.  He has asserted that he was deeply 
distressed to learn of the death by sniper fire of a Marine 
he had befriended prior to their departure from the United 
States.  He has also asserted that he saw the badly mutilated 
corpse of a Marine who had been killed in some kind of 
explosion.  He maintains that on another occasion, while 
accompanying medical personnel to a village outside Da Nang, 
he saw an infant whose head had been either bitten or eaten 
by rats.  The stressors to which the veteran has referred 
included exposure to enemy sniper, mortar, and rocket attacks 
claimed which he was stationed at Da Nang.

Initially, the Board finds that the veteran has presented a 
well-grounded claim for service connection for PTSD.  VA 
examination reports and clinical treatment records contain 
current diagnoses of PTSD.  The veteran has provided 
statements and testimony about the alleged stressors he 
experienced during wartime service.  His testimony and 
written assertions must be accepted as true for the purpose 
of determining if a claim is well-grounded, except where such 
assertions are inherently incredible or beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19 (1993).  Finally, the medical evidence in the claims 
folder contains several references to stressors to which the 
veteran has claimed he was exposed during his service in 
Southeast Asia during the Vietnam Era.  Such evidence, at 
least by implication, suggests a nexus between the veteran's 
current disability from PTSD and the claimed in-service 
stressors.

The veteran served as a Marine during the Vietnam Era.  His 
service personnel records show that he was awarded a Vietnam 
Service Medal and a Vietnam Campaign Medal.  Such medals are 
not indicative of combat service.  During his time in 
Vietnam, his MOS was warehouseman and mess man.  He testified 
that he was assigned to a supply unit for helicopters.  The 
veteran has not contended, nor does the record otherwise show 
that he was engaged in combat with the enemy during his 
active duty service.  In fact, he has indicated that his unit 
was not a combat unit.

The elements required to establish service connection for 
PTSD are 1) a current, clear medical diagnosis of PTSD, which 
is presumed to include both the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor; 2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and 3) medical 
evidence of a causal nexus, or link, between the current 
symptomatology and the specific claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1996); Cohen v. Brown, 10 Vet. App. 
128, 138 (1997).

For the purposes of establishing service connection, a 
stressor is a traumatic event 1) to which the veteran was 
exposed during active service and in which the veteran 
"experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others"; and 2) which produced in the veteran a response 
involving intense fear, helplessness, or horror.  Cohen, at 
141 (citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., 1994) (DSM-IV)).  It is the distressing 
event, rather than the mere presence in a "combat zone," 
that may constitute a valid stressor for the purposes of 
supporting a diagnosis of PTSD.  Cohen, at 142 (citing 
Zarycki v. Brown, 6 Vet.  App.  91, 99 (1993)); Wood v. 
Derwinski, 1 Vet.  App.  190, 193 (1991).

A revision to the regulations, effective May 19, 1993, added 
38 C.F.R.  § 3.304(f).  See 58 Fed.  Reg.  29,109, 29,110 
(1993).  The Schedule of Ratings-Mental Disorders, 38 C.F.R.  
§ 4.130, was revised, effective November 7, 1996, to 
incorporate nomenclature based on the criteria in DSM-IV.  61 
Fed. Reg. 52696 (1996).  The later revision also requires the 
rating agency to return the report to the examiner for 
substantiation of any diagnoses of mental disorders that do 
not conform to DSM-IV, or that are not supported by the 
findings of the examination report.  38 C.F.R. § 4.125; 53 
Fed. Reg. 22 (1988); 61 Fed. Reg. 52696 (1996).

The veteran filed his claim before any of the above 
referenced revisions took effect, and before Cohen was 
decided.  With regard to the interpretation of these and 
other regulations by the U.S. Court of Veterans Appeals (now 
the United States Court of Appeals for Veterans Claims, 
hereinafter referred to as the Court) in Cohen, neither the 
veteran nor his representative received any notice.  The 
Board must therefore consider whether or not the veteran will 
be prejudiced by the application of revised regulations, or 
by the interpretation of these and other regulations by the 
Court in Cohen.  Where the law or regulation changes after a 
claim has been filed or reopened, the version most favorable 
to the appellant should apply.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).

The Board finds that the veteran is not prejudiced by 
application of the revised regulations concerning the 
diagnosis of mental disorders, including PTSD.  This is so 
because the veteran's essential problem is not that he lacks 
a proper diagnosis.  In fact, the evidentiary record reveals 
the diagnosis of PTSD on several occasions, as noted above.

The veteran's essential problem is that he lacks a verifiable 
stressor.  In this, the question of whether to apply DSM-III 
or DSM-IV criteria is not relevant, for the presumption now 
extended under Cohen to the stressor in a current, clear 
medical diagnosis of PTSD is that the stressor is sufficient 
to cause PTSD.  Cohen, at 145.  The inquiry at this point is 
not ended because the diagnosis, and presumed sufficiency 
therein of the stressor, satisfies only the first element of 
38 C.F.R.  § 3.304(f).  Id.  There must also be evidence 
establishing the occurrence of the stressor; and an opinion 
by a mental health professional based on a post service 
examination.  Id.

To satisfy the requirements of this second element of 38 
C.F.R. § 3.304(f), first, it must be determined whether or 
not the veteran served in combat.  Second, if the veteran has 
been in combat, it must be determined whether the claimed in-
service stressors are consistent with the circumstances, 
hardships, or conditions of the combat in which he 
participated.  38 U.S.C.A.  § 1154(b); 38 C.F.R.  § 3.304(d).  
Finally, if the veteran did not serve in combat, the 
stressors must be independently verified by other sources.  
The inquiry here includes what, if any, combat medals or 
decorations were awarded the veteran; what MOS the veteran 
had; when, if, and how other service personnel died, and the 
names of the deceased; whether any unit(s) to which the 
veteran was assigned actually engaged the enemy in combat.  
Such evidence is typically found in the service personnel 
records, on the veteran's Form DD 214, and in unit histories 
and morning reports.  The only medical evidence that could 
provide such information would be those records compiled in 
service.

As indicated previously, the veteran's difficulty in 
satisfying the requirements for service connection for PTSD 
arises not with regard to medical evidence of a clear, 
current diagnosis of PTSD, nor with regard to medical 
evidence of a link between his current symptomatology and his 
claimed in-service stressors--the first and third elements 
required under 38 C.F.R.  § 3.304(f), respectively.  His 
difficulty arises with regard to the second element, 
verification of the alleged stressors in Vietnam to which he 
attributes his current PTSD symptomatology.

Where a veteran's claimed stressors are related to combat, 
the receipt of medals such as the Bronze Star or the Purple 
Heart will be considered reasonably supportive evidence of 
participation in a stressful episode.  See Zarycki, 6 Vet.  
App. at 98; West v.  Brown, 7 Vet. App. 70, 77 (1994).  
Moreover, where evidence reasonably shows that the veteran 
engaged in combat with the enemy, and his alleged stressors 
are related to such combat, his lay testimony will be enough 
to establish the occurrence of the claimed in-service 
stressors provided that they are consistent with the 
circumstances, hardships, or conditions of such combat 
service.  Cohen, at 146; 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  In such a case, "further development to document 
the occurrence of the claimed stressors i[s] unnecessary." 
Id.  (citing 58 Fed.  Reg.  29,109 (1993)).

In a recent opinion, VA's General Counsel provided some 
guidance for determinations of whether a veteran engaged in 
combat with the enemy for purposed of 38 U.S.C.A. § 1154(b).  
VAOPGCPREC 12-99 (O.G.C. Prec. 12-99).  According to the 
opinion, which the Board is bound to follow, the ordinary 
meaning of the phrase "engaged in combat with the enemy" 
requires that the veteran have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  Reasonable 
evidence to support a determination that the veteran engaged 
in combat may include the veteran's own statements, but, in 
most instances where he has not been awarded a combat-related 
citation, will include a consideration of all of the evidence 
of record in each case.  The fact that a veteran participated 
in a particular operation or campaign does not necessarily 
establish that the veteran engaged in combat, although such 
evidence may be significant when viewed in relation to other 
evidence of record.

In this case, service personnel records do not show that the 
veteran was awarded a combat-related citation such as the 
Purple Heart, Medal of Honor, Distinguished Service Cross, 
Silver Star, Bronze Star, or Department of the Army Combat 
Infantryman Badge.  Further, his military occupational 
specialty-general warehouseman-suggests that he was 
involved in noncombat operations.  There was no indication 
that his duties included combat operations.  Finally, the 
veteran's inability to provide even minimal detail as to the 
dates, places, and personnel involved of the alleged 
stressors to which he alleges he was exposed detracts from 
the probative value and casts doubt on the credibility of his 
testimony and statements.

After considering all of the evidence, the Board finds that 
the veteran was not a participant in an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  The Board concludes that he was not engaged 
in combat for purposes of the application of 38 U.S.C.A. 
§ 1154(b).  It follows that his testimony, by itself, is 
insufficient to establish a combat-related stressor.  As to 
the noncombat stressors to which he has alleged he was 
exposed, his testimony, without further corroboration, is 
also insufficient to support the occurrence of such 
stressors.  See, Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
As the veteran's service in combat is not established, the 
veteran's lay testimony, by itself, will not be sufficient to 
establish the occurrence of the stressful events.  The record 
must also contain independent, credible evidence supporting 
the veteran's allegations regarding the existence or 
occurrence of these events.  Cohen, at 142 (citing Moreau, 9 
Vet. App. at 395 and Doran v. Brown, 6 Vet. App. 283, 289 
(1994)).  This corroborating evidence may be derived from any 
source, including lay statements of persons who served with 
the veteran, as well as service records.  Cohen, at 147 
(citing 38 C.F.R. § 3.304(f) (1996); Moreau, 9 Vet. App. at 
395; Doran, 6 Vet. App. at 290).

In February 1999, the RO provided the veteran a form on which 
he was requested to provide the details about the in-service 
stressors to which he had claimed he was exposed.  He 
provided some very general information in his responses.  A 
copy of the form was sent to the Commandant of the Marine 
Corps with a request that the claimed stressors be verified.  
In a July 1999 letter, a representative of the Commandant of 
the Marine Corps responded that the information provided the 
veteran was insufficient for the purpose of conducting any 
meaningful research on his behalf.  The Commandant's 
representative suggested that the RO obtain command 
chronologies submitted by his unit from the Marine Corps 
Historical Center.

In December 1999, the RO requested information from the 
Marine Corps Historical Center and was provided with copies 
of command chronologies for September 1967 and January 1968.  
Such documents do not verify the stressors to which the 
veteran has claimed he was exposed.  The January 1968 command 
chronology documents rocket attacks Da Nang Air Based on 
January 3, and January 30, 1968.  The rockets hit an aircraft 
hanger, several aircraft, a fuel dump, and an Air Force flare 
dump.

The veteran is advised that the duty to assist is not 
unlimited.  VA is not required to undertake a "fishing 
expedition" to determine if there might be some unspecified 
information which could possibly support the veteran's 
contentions.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992).  Further, the duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 192 (1999).  
In Wood, the RO first submitted the veteran's statement to 
the United States Army & Joint Services Environmental Support 
Group (ESG) (now United States Armed Services Center for 
Research of Unit Records (USASCRUS)) in its request for 
corroboration of the claimed stressors.  The statement 
outlined the traumatic events which the veteran averred he 
experienced in Vietnam.  ESG responded that its search was 
unsuccessful because the veteran had not provided specific 
combat dates, places, and types of incidents required to 
conduct a successful search.  In its second request, the RO 
submitted information including the units to which the 
veteran was assigned, his duty specialty, and the dates he 
was in Vietnam.  Again, ESG responded that the search was 
unsuccessful, this time because the descriptions of the 
claimed traumatic events were vague and the information 
submitted did not include specific locations, dates, and 
types of incidents involved.  In the present case, the RO has 
as much information as did the RO in Wood.  His prior 
testimony and statements were vague and devoid of the "who, 
what, where and when" that is required in order to conduct 
meaningful research of each stressor.  See Cohen, at 134.  
There is thus no reason to believe that predicated on the 
information of record, a search any more successful than that 
obtained in Wood.

The RO requested specific information from the veteran in 
developing his claim.  The veteran did not respond providing 
adequate information.  The factual data required, i.e., names 
dates and places, are straightforward facts and do not place 
an impossible or onerous task on the appellant.  Wood, 1 Vet. 
App. at 193.  Thus, VA did not violate its duty to assist the 
veteran.

It is entirely possible that the veteran was, in fact, 
exposed to the stressors he has alleged.  Nonetheless, the 
law and regulations require independent verification of the 
claimed stressors.  The veteran's alleged stressors have not 
been corroborated by independent evidence, nor has he 
provided specific, detailed information regarding these 
events that could permit corroboration of the incidents to 
which he attributes his PTSD symptomatology.  With respect to 
the death of R.R., the Marine Corps has confirmed that this 
individual's name appears on the Vietnam Veterans Memorial.  
However, there is no evidence, apart from the veteran's own 
assertions, linking this individual's life or death to him.  
As to the other stressors alleged, based on the information 
provided by the veteran, the Marine Corps could not 
corroborate in any way that he saw the body of a Marine or 
that he saw a child who had been bitten by rats.  As for the 
rocket attacks, there is no way, based on the information 
provided by the veteran, to corroborate that he was anywhere 
near the targets of such attacks, or was otherwise threatened 
thereby.

The Board finds that the stressors to which the veteran 
claimed he was exposed in Vietnam have not been verified.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the grant of service connection for 
PTSD.  38 U.S.C.A.  §§ 1110, 5107 (West 1991); 38 C.F.R. § 
3.304(f) (1999).


ORDER

Service connection for PTSD is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

